Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
Claims 21-38 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No 11074891 and claim 1 of U.S. Patent No. 10438569. Although the claims at issue are not identical, they are not patentably distinct, as shown by the differences between the claims as mapped below. The current application defines “plurality of types of graphics data” as being “a color data stream and a depth (Z) data stream” compared to 11074891 and also identifies the memory as being a shared memory which includes cache memory, whereas 10438569 has a memory and cache, where the cache is shared.

17/383806
11074891 (16/588507)
10438569 (15/488575)
21. An apparatus comprising: one or more processors including a graphics processor;
1. An apparatus comprising: one or more processors including a graphics processor; 
1. An apparatus comprising: one or more processors including a graphics processor;
and shared memory including cache memory, the shared memory to store data including compressed data; 
and shared memory including cache memory, the shared memory to store data including compressed data; 
a memory to store data, including compressed data; and a data cache; 
wherein the one or more processors are to: 
wherein the one or more processors are to: 
wherein the one or more processors are to: 
detect and monitor a plurality of graphics data streams associated with the graphics processor, the plurality of graphics data streams including a color data stream and a depth (Z) data stream; 
detect and monitor a plurality of graphics data streams associated with the graphics processor, the plurality of graphics data streams including a plurality of types of graphics data; 
detect and monitor a plurality of graphics data streams associated with the graphics processor, the plurality of graphics data streams including a plurality of types of graphics data; 
sector the shared memory based on the detected plurality of graphics data streams to gather compression data blocks for the plurality of graphics streams, sectoring of the shared memory including sectoring for compression data blocks that consolidate the color data stream and the depth data stream; 
sector the shared memory based on the detected plurality of graphics data streams to gather a plurality of compression data blocks for the plurality of types of graphics data; 
sector the data cache based on the detected plurality of graphics data streams to generate a common sectored cache, the common sectored cache to gather a plurality of compression data blocks for the plurality of types of graphics data; 
consolidate the compression data blocks to generate a unified compression block for the plurality of graphics data streams; 
consolidate the plurality of compression data blocks to generate a unified compression block for the plurality of types of graphics data; 
consolidate the plurality of compression data blocks to generate a unified compression block for the plurality of types of graphics data; 
and perform a consolidated compression of graphics data using the unified compression block, including consolidated compression of the color data stream and the depth data stream.
and perform a consolidated compression of the plurality of types of graphics data within the plurality of graphics data streams associated with the graphics processor using the unified compression block.
and perform a consolidated compression of the plurality of types of graphics data within the plurality of graphics data streams associated with the graphics processor using the unified compression block.


	Allowable Subject Matter
See prosecution history for 11074891 (16/588507) and 10438569 (15/488575).
Claims 21-39 overcome the prior art. 
	Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616